DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments, see p. 5-8, filed 12/10/2021, with respect to Claims 1-9 have been fully considered in view of the amendments and are persuasive. Claims 3-4 have been canceled. The 35 U.S.C. 103(a) rejections of Claims 1-9 have been withdrawn.
Applicant argues that “However, there is no clear disclosure in Inomata of handling a case in which a plurality of the candidate objects are present, and device of lnomata selects one of the candidate objects on the basis of at least one of a type and a state of each of the candidate objects and controls the line-of-sight of the first user object such that it is directed toward the one of the candidate objects, wherein a priority level has a hierarchy of moving object> speaking object> still object.” (Remarks, p. 7) and “In particular, Applicant notes that Hayashi is cited for Claim 4, which is related to the features of amended Claim 1. The Office Action states the following . . .  In other words, Hayashi teaches controlling the line of sight of a virtual object to direct to a moving object. However, this merely points to prioritizing a moving object over a non-moving object. This does not disclose a specific manner of prioritizing a mixture of the types of possibilities of an object (such as consideration of movement and speaking for the objects) as recited in amended Claim 1.” (p. 7).
In reply, the Examiner agrees.
Allowable Subject Matter
Claims 1-2, 5-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The claims are allowed for reasons given in Applicant's remarks on 12/10/2021 and also discussed in the Response to Arguments section above. The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of independent Claim 1. Dependent claims depend from these independent Claims, and therefore also contain allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI WANG/Primary Examiner, Art Unit 2611